Opinion filed January 16, 2014




                                       In The


        Eleventh Court of Appeals
                                    ____________

      Nos. 11-14-00013-CR, 11-14-00014-CR, & 11-14-00015-CR
                                    ____________

                    THE STATE OF TEXAS, Appellant
                                         V.
                      CORI JETTON RILEY, Appellee


                     On Appeal from the 106th District Court
                                 Gaines County, Texas
              Trial Court Cause Nos. 13-4347, 13-4370, & 13-4373


                      MEMORANDUM OPINION
      The State of Texas filed a notice of appeal in the underlying causes. The
State has now filed in each case a motion for dismissal in which the State requests
that it be allowed to withdraw its notice of appeal. In the motions, the State
verified that “all outstanding issues in the above-numbered causes have been
resolved to the satisfaction of all parties, and no further assistance is required”
from this court. The motions are signed by the district attorney. See TEX. R.
APP. P. 42.2; see also TEX. CODE CRIM. PROC. ANN. art. 44.01 (West Supp. 2013).
      The State’s motions are granted, and the appeals are dismissed.


                                                   PER CURIAM


January 16, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2